 In the Matter Of WARRIOR & GULF NAVIGATION COMPANYandUNITED STEELWORKERS OF AMERICA, C. I. O.Case No. 10-R-1007.-Decided November 1, 1943Mr. D. K. ilIeKcmy,of Birmingham, Ala., for the Company.Mr. R. E. Farr,of Birmingham, Ala., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofWarrior & Gulf Navigation Company, Port Birmingham, Alabama,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Morti-mer H. Freeman, Trial Examiner. Said hearing was held at Bir-mingham, Alabama, on October 18, 1943. The Company and theUnion appeared at and participated in the hearing." All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following.:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWarrior & Gulf Navigation Company is an Alabama corporationand a 'subsidiary of United States Steel Corporation.The Companyis a contract carrier by water.During the 12-month period pre-1Although National Maritime Union was served with notice of hearing,it did not appear53 N L.R. B., No. 61.338 WARRIOR & GULF NAVIGATION COMPANY339ceding October 18, 1943, the Company received a substantial amountof gross income which was mainly derived from transportation bybarge and ship of freight destined between Port Birmingham, Ala-bama, and ports in the States of Louisiana, Texas, and Florida.TheCompany admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admittingtomeln-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of certain of its employees untilsuch time as the Union is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all stevedore employees at the Company's Birmingport terminal,excluding clerks, watchmen, guards, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffectchanges in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning ofSection 9(b) of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.PThe Field Examiner reported that the Union presented 15 ledger cards bearing namesof persons who appear on the Company's pay roll of September 14, 1943.There are approxi-mately 21 employees in the appropriate unit 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9, (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Warrior & GulfNavigation Company, Port Birmingham,Alabama, an election bysecret ballot shall be conducted as early as possible,but not laterthan thirty(30) days from the date of this Direction,under thedirection and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations,among the employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction,includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who presentthemselves in person at the polls,but excluding any who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,to determine whether or notthey desire to be represented by United Steelworkers of America,C. I. 0., for the purposes of collective bargaining.